Title: To George Washington from Moses Hazen, 29 May 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton, May 29, 1783.
                  
                  It cannot be more disagreeable to your Excellency, than it is painful to us to address you on this Occasion.  Our Case is no less singular in the World, than cruel in its Nature: We have a Claim to Justice, and a Right to a Redress of Grievances; the former we have frequently asserted, and the latter we have thus far in vain pursued at an Expence we are no longer able to bear.  The Cause of all our Misfortunes is now generally understood to have arose from an Error, in a General Court-Martial on the Trial of Major Reid, in the latter Part of the Year 1780 and the Beginning of 1781, whereof Genl then Col. Graten was President, by admitting in that Court on Record a most infamous Libel called Major Reid’s Defence; charging a whole Corps of Officers, a few Individuals excepted, with Crimes no less dishonourable to the American Army than injurious to us individually.  The Error in the Court was not even in the first Instance left without a Remedy, and that Remedy made legal and permanent by your Excellency’s Approbation of the Determination of the Court, which appeared to us sufficient to repair the Error and Injury done to Innocence: It in the Event brought on a second Trial of Major Reid by a General Court-Martial in the Course of the Month of January last, whereof General then Col. Putnam was President, which Court, as appears by its Decree, not only blocked up the Road to Justice left open by the said former Court, but cast a further Censure on the Complainants by presuming we were guilty of the Charges exhibited before the former Court in the said Defence, as will appear by its Decree, and consequently threw out that Piece of Testimony which must have convicted Major Reid of the Charge of un-officer and un-gentleman-like Behaviour, which occasioned a Memorial to your Excellency on that Subject, complaining of sundry Injuries amongst which were a Neglect of Duty or Partiality in the Judge Advocate, to which we refer, and praying that the Proceedings and Sentence of the said Court-Martial, whereof Genl Putnam was President, be them what they might, might be set aside, and a new Court ordered for the Trial of Major Reid, on the Principles pointed out by the said former Court-Martial whereof Genl Graten was President, which Memorial occasioned an Assembly of the General Officers by your Excellency’s Orders, to take up the Subject of our Memorial signed by Genl Hazen, and a Suspension of the Publication of the Proceedings and Sentence of the Court-Martial whereof Genl Putnam was President, until a Report of the General Officers pointed out a new Remedy for the Parties who supposed themselves aggrieved, and consequently your Excellency was on the 3rd of April pleased to order a Court of Inquiry to assemble at West-Point on the 15th Instant whereof Genl Huntington is President; expressly directing the Court to take Cognizance of the said Defence exhibited to the said Court whereof Genl Graten was President: The Parties attended, agreeable to your Excellency’s Orders; but Major Reid was as we conceive reduced through mere Necessity, in Opposition to his own Ideas suggested in his Letter to Col. Antill of the 10th of April 1781, on the Subject, in Violation of the Mode pointed out by the General Officers of the Army for Redress, and approved by your Excellency (on which we presume you was pleased to approve the said Sentence of the Court-Martial whereof Genl Putnam was President) and in Contempt of your Excellency’s Orders of the 3rd of April has refused to prosecute the Charges which he has in the most public Manner exhibited against us; all which will more fully appear by the inclosed Extracts, to which we refer, as well as Major Reid’s Objection to the present Court of Inquiry, and our Reply to it; whereupon your Excellency was pleased to direct the said Court of Inquiry to proceed on the Investigation of the Matter, and report with the Opinion of the Court at large:  This last Order of your Excellency’s naturally led the Court to enquire of us if we had any Negative Proof in Support of our Conduct and Characters, which we have consented to furnish, notwithstanding the Difficulty that attends it, and the Injuries that Innocence might sustain by such a new Mode of Proceeding; reserving however the Right of Justice, Law, and Equity in not being tied down to support our Innocence by any such Negative Proofs.
                  Thus, Sir, stands the Case in brief—and as it will appear that in the Cause of these Transactions we have been deprived of the legal Recourse for Redress laid down by the Court-Martial whereof Genl Graten was President, in Consequence of a new System pointed out by the General Officers of the Army, all approved by your Excellency: That as this new System is contested by Major Reid as illegal, we conceive it must in its Consequences leave the injured without that ample Redress which the Nature of our very singular Case requires.
                  We do not want or wish to persecute Major Reid, as is thrown out by himself and believed by many in the Army; a suitable Apology from him will be satisfactory; but in that Case it must be such a one as will fully place us on the Ground we stood before he made the vile Attempt to injure us; from all which, we hope and have a Right to expect your Excellency will devise some Mode by which the Parties injured may meet with that Justice and Redress in the present Case which is totally out of their own reach.  We have the Honour to be, With great Respect and Esteem Your Excellency’s most obedient, And most devoted humble Servants,
                     
                  
                  
                  
                     Moses Hazen Brigr GenlJos: Torrey MajorWm Satterlee Capt.
                     Willm Munson Capt.
                     Richard Lloyd Captn
                     N. Lee Capt.
                     Clement Gosselin Capt.
                     Palmer Cady Lieut.
                     Benjamin Mooers Lieutenant & Adjutant
                     G. Dionne Lt
                     fs: guilemat Lt
                     Amable Boilau Lt
                     William Torrey Lt
                     Murdoch McPherson Lt
                     L. Gosselin Ens.
                     Alexander Ferriole Lt
                     Moses White Capt.
                     
                  
               
                     
                  
                Enclosure
                                    
                     
                        
                           Extract from the Proceedings of a General Court-Martial held at West Point, for the Trial of Major James R. Reid, Jany 16, 1781.
                     1781-1783
                     The Court met according to Adjournment and proceeded on the Trial of Major Reid.
                     "Major Reid then read to the Court his Defence.
                     "It was then moved by Col. Hazen, the Complainant, that such Parts of Major Reid’s Defence be expunged as relates to the Character of any Individual, not tending to acquit himself of the Charges exhibited, against him, or that Major Reid’s Conduct in this Respect be taken up & considered by the Court as one Instance of Conduct coming under the third Charge against him viz.: unofficer & ungentlemanlike Conduct or Behaviour.
                     "The Court on Consideration are of Opinion that the Practice, too generally gone into by Prisoners in their Defence, of reflecting on Individuals is a Practice highly improper and indecent; yet they think that such Latitude is & ought to be allowed Prisoners to defend themselves against Charges which concern their Characters in Life, as would render the Precedent dangerous in a Court to undertake to expunge any Part of a Man’s Defence—They are also of Opinion that if in Major Reid’s Defence there is any Thing criminal, they have no Right to try him for that Crime, as it was committed posterior to the Commencement of his Trial, and Major Reid may hereafter be made liable to answer for any Crime committed by him in the Cause of his Defence."
                     
                     Extract from the Proceedings of a General Court-Martial held at New Windsor—December 30, 1782—for the Trial of Major James R. Reid.
                     "Jany 6, 1783—The Court met according to Adjournment and resumed the Tryal of Major Reid.
                     "The Court resumed the Consideration of the Objection made by Major Reid and having heard arguments, on the Subject, came to a Determination on this Question, viz. Whether a Man is triable on or after Complaint for any Thing of Slander said in his Defence before a Court-Martial.
                     "The Court determined it in the Negative because they think that whatever of Scandall is said in a Defence, and which is not pertinent to the Cause ought, to be erased by that Court or a Censure passed on it, and whenever that is not done, they think the Presumption is that nothing was said but what was pertinent and such Court are the most competent Judges of such Pertinency."
                     
                     Copy of a Report of the Board of General Officers on Genl Hazen’s Memorial to the Commander in Chief 23rd Jany 1783.
                     "Sir,Ellisons 23 Jany 1783
                     Agreable to your Excellencys Orders, we the undersigned met at Ellisons, and took into Consideration that Part of the Memorial presented to your Excellency by Brigadier-General Hazen and a Number of Officers of his Regiment wherein they set forth that by the Partiallity of the Judge Advocate Mr Edwards in conducting the Proceedings of a General Court-Martial lately assembled for the Trial of Major Reid of Brigr Genl Hazens Regiment upon sundry Charges exhibited against him by the Memorialist they have been deprived of the Redress they conceived they had a Right to expect.
                     "We are of Opinion that the Conduct of the Judge Advocate upon that Occasion should be investigated in the first Place; as, if it appears by such Investigation that through his Neglect or Partiallity the Court were not possessed of every Knowledge & Light which could be thrown on the Case before them; a Revision of the Proceedings by the same Court or a new Trial of Maj. Reid by another Court must be the natural Consequence—Should the uprightness of the Judge Advocate fully appear upon such an Investigation being had we think no Appeal can be allowed and that the only Redress the Parties who suppose themselves injured can obtain, will be, an inquiry into their Conduct before a Court convened for that purpose at which Major Reid might be ordered to attend to support his Allegations.  With great Respect we are Sir Your Excellencys most obed. hum. Servts
                     
                         (Signed,) Horatio Gates M.G.
                        Robert Howe M.G.
                        Edwd Hand B.G.
                        Rufus Putnam B.G.
                        H. Knox M.G.
                        J. Huntington B.G.”
                        
                     
                     
                     Head-Quarters Newburg 24 Jany
                        Extract of a Letter from his Excellency the Commander in Chief to Brigr Genl Hazen, dated 25th of January 1783.
                        "By the inclosed you will see the Sentiments of all the General Officers now present with the Army, on the Subject of your Memorial—in Consequence of which, if the Memorialists choose to prosecute the Judge Advocate before a Military Court, it will be necessary to reduce the Allegations to specific Charges & transmit them to me without delay, that an Investigation may immediately take place—I shall suspend the Publication of the Proceedings in the Case of Major Reid, until I hear the farther Determination of those concerned, which I desire may be as early a Day as possible—In all Events, it will be at the Option of the Gentlemen who consider themselves aggrieved, to avail themselves of the ulterior Expedient pointed out by the Board of General Officers."
                     
                     
                        True Copies, John H. Hawkins, Clk C.O.R.
                     
                  
                  
               